Citation Nr: 0028287	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-05 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1991 to June 1992.  
Her appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection and assigned a 
30 percent rating for the veteran's PTSD, effective from June 
25, 1992.  The veteran appeals for the assignment of a higher 
rating.  Her claims file was transferred to the Muskogee, 
Oklahoma RO before being sent to the Board for appellate 
review.  (The veteran's apparently returned to California but 
a VA Report of Contact shows that she requested the Muskogee 
RO to transfer her appeal to the Board.) 

She testified at an RO hearing in March 1996.  In April 1998, 
after the RO had granted service connection, she requested 
another RO hearing to offer testimony concerning her PTSD 
evaluation of 30 percent.  She withdrew this request by 
correspondence received in December 1998, and her claim is 
now properly before the Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran developed a mental disorder during service as 
the result of a highly stressful event, which was severe 
enough to bring about her release from active military 
service. 

3.  The veteran's first post-service VA psychiatric 
examination was on August 5, 1996; that evaluation, and other 
relevant evidence, shows that the veteran's service-connected 
PTSD was not manifested by more than definite or moderate 
social and industrial impairment, prior to November 7, 1996.

4.  From November 7, 1996, the veteran's PTSD has not been 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The requirements for a 50 percent rating for PTSD, from 
June 25, 1992 to August 5, 1996 , have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.129, 4.132, Diagnostic Code 9411 (1996). 

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, from August 5, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appeal from an award of service connection and 
initial rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In this veteran's case, service connection was granted by a 
January 1997 rating decision, and in February 1997 the 
veteran entered notice of disagreement with the 30 percent 
evaluation initially assigned.  See also Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Further, the Board is 
satisfied that the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal and 
that no further assistance to the veteran is necessary 
pursuant to 38 U.S.C.A. § 5107.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Because this is 
an appeal from the assignment of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson, 
12 Vet. App. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's service-connected PTSD under the old criteria 
prior to November 7, 1996, and under both the old and the new 
criteria from November 7, 1996.

Service connection was established for PTSD in January 1997 
under Diagnostic Code 9411, and a 30 percent rating was 
assigned, effective June 25, 1992 (day after separation from 
service).  The service medical records show that the veteran 
alleged being raped while on active duty, which was noted in 
medical and personnel records.  She received an early 
discharge from service due to a "personality disorder".  
Post-service medical evidence, beginning in 1993, have 
consistently shown that the veteran's primary psychiatric 
problem has been PTSD due to being sexually assaulted during 
service.  It is the Board's judgment that it is apparent that 
she developed a mental disorder during service as the result 
of a highly stressful event, which was severe enough to bring 
about her release from active military service.  Under these 
circumstances, a minimum 50 percent rating is warranted for 
PTSD, effective from June 25, 1992.  38 C.F.R. § 4.129 
(1999).  As explained below, the veteran's first post-service 
VA psychiatric examination was on August 5, 1996; that 
evaluation, and other relevant evidence, shows that her 
service-connected PTSD was not manifested by more than 
definite or moderate social and industrial impairment, prior 
to November 7, 1996.  Accordingly, a 50 percent rating, but 
no more than 50 percent, is warranted from June 25, 1992 to 
August 4, 1996.

Under the criteria in effect before November 7, 1996, a 30 
percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment. 38 C.F.R. § 4.132, DC 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

Outpatient treatment records from April 1993 to October 1994 
reflect that the veteran was diagnosed with PTSD.  A GAF 
scale score of 55 was noted in April 1993.  Collectively, the 
records show that the veteran had serious anger outbursts, 
but that she did not harm her children.  She also had other 
diagnoses related to her mental state, including major 
depression and alcohol abuse.

An August 5, 1996 VA examination report reflects that the 
veteran had been attending Uba City Indian Health Center in 
January 1996 for psychiatric problems.  She had worked until 
November 1995 as a sales clerk.  She reported during the 
examination that she had memory blocks, and she was unable to 
recall details of her assault.  She was tearful and appeared 
to be depressed as she described the incident.  Her thoughts 
were clear and she maintained good eye contact throughout the 
examination.  She reported that she had nightmares occurring 
several times per month, sensations of being suffocated, 
sleep disturbance, sleeping by the front door for safety, and 
avoidance of members of the racial group of her assaulters.  
The examiner diagnosed PTSD and reported that the veteran's 
Global Assessment of Functioning (GAF) score was 60.  

Another examination report dated in late August 1996 shows 
that she reported a history of depression since her assault, 
and that she avoided people in general.  She indicated that 
she had many of the same PTSD symptoms she had reported in 
the examination earlier that month.  She also said that she 
was usually angry.  The examiner indicated that the veteran 
was raising three children.  Mental status examination 
revealed that the veteran was cooperative, but her mood was 
depressed and her affect was restricted.  Her speech was 
spontaneous and the rate, volume, and tone were normal.  She 
denied hallucinations, and there was no suicidal or homicidal 
ideation.  Her memory was intact and she was well oriented to 
time, place, person, and purpose.  The veteran indicated that 
she had been divorced once and she had worked as a cook, 
clerk typist, a janitor, a painter, and a sales clerk.  The 
examiner made a diagnosis of PTSD and, like the prior 
examiner, he assessed a GAF of 60.

The examination reports corroborate each other and they are 
consistent regarding both signs and symptoms.  The veteran 
consistently reported that she has many symptoms associated 
with PTSD, including depression, sleep depravation, and 
frequent outbursts of anger.  In terms of industrial 
impairment, the record shows that the veteran worked 
subsequent to her separation from active duty at a variety of 
occupations.  She has indicated that she worked as of 
November 1995 as a sales representative.  She later added 
that she had worked in a variety of fields, and that she had 
participated in the family restaurant business.  She has 
outbursts of anger, but there is no specific indication of 
record that she has industrial impairment that would warrant 
the higher evaluation.  Moreover, the examiners both 
indicated that her GAF was 60.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
a score of 51-60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Therefore, the examiners were indicating that 
the veteran's symptoms were moderately disabling.  The mental 
status examination revealed a depressed mood and restricted 
affect, but her speech was spontaneous and the rate, volume, 
and tone were normal.  She denied hallucinations, and there 
was no suicidal or homicidal ideation.  Her memory was intact 
and she was well oriented to time, place, person, and 
purpose.  The Board considers this evidence and the GAF 
scores of 55 to 60 to be probative evidence that an 
evaluation in excess of 50 percent, from June 25, 1992 to 
August 4, 1996, or to a rating in excess of 30 percent 
thereafter, is not warranted; it shows that the veteran does 
not have considerable impairment in her ability to establish 
and maintain effective or favorable relations with people.

As to the question of whether a rating in excess of 30 
percent is warranted under the revised criteria for rating 
mental disorders, under the criteria in effect as of November 
7, 1996, a 30 percent evaluation is warranted for PTSD 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411. 

The veteran was again examined by the VA in February 1999.  
The examination report reflects that she was cooperative and 
talkative during the interview.  The examiner stated that the 
veteran had retrieval problems with attention span and 
memory.  Although she became angry quickly and easily, she 
was not angry at the time of the examination, and she was not 
receiving any mental health treatment.  Mental status 
examination showed that she was well oriented to all spheres, 
and there was no psychosis.  There was no underlying thought 
disorder.  The veteran's appearance was neat and clean, and 
she was appropriately dressed.  Her manner of speaking was 
normal and she made good eye contact.  Her behavior during 
the interview was entirely normal, and she denied suicidal or 
homicidal ideation.  Her insight, judgment, and reasoning 
were all within normal limits for her age.  The examiner 
diagnosed PTSD and he assessed a GAF of 55 to 60.

Again, this GAF score shows that the veteran has moderate 
symptoms, which do not warrant a rating in excess of 30 
percent.  Moreover, although she is angry, the examiner did 
not state that her anger was causing occupational and social 
impairment with reduced reliability and productivity.  The 
examiner in February 1999 did state that there were retention 
problems with memory and attention.  He did not indicate the 
severity of these problems.  He indicated, however, that the 
veteran's judgment was not impaired, and insight and 
reasoning were also within normal limits.  The February 1999 
mental status examination was essentially normal; it was 
specifically noted that the veteran was well oriented to all 
spheres, and there was no psychosis, underlying thought 
disorder, abnormal behavior, or suicidal ideation. This 
evidence weighs against a finding that an evaluation in 
excess of 30 percent is warranted.  There is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, nor 
does the record contain evidence that the veteran has panic 
attacks more than once a week.  There is affirmative evidence 
of normal judgment.  Although she may have disturbances of 
motivation and mood in the form of angry outbursts, these did 
not manifest themselves during the examination interview.  
Significantly, the veteran is not currently receiving any 
mental health treatment for her PTSD.  Taken collectively, 
this information is against an evaluation in excess of 30 
percent under either the old or revised rating criteria since 
November 7, 1996.  

The Board finds that the veteran's service-connected PTSD is 
not manifested by  more than definite or moderate social and 
industrial impairment, or more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Accordingly, a rating in excess of 30 percent is not 
warranted, from August 5, 1996, under the old or revised 
criteria for rating mental disorders.  Because there is no 
evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).









ORDER

Entitlement to a 50 percent rating for PTSD, from June 25, 
1992 to August 4, 1996, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  

A rating in excess of 30 percent for PTSD, from August 5, 
1996, is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

